UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33713 BEACON FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 26-0706826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6611 Manlius Center Road, East Syracuse, New York (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code (315) 433-0111 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
